Battle, J. Appellee’s complaint contains two paragraphs. In the first he sues for the value of certain parts of machinery which he purchased from the appellant and paid for,, and which appellant failed to deliver, as it had contracted to do. The aggregate value of the said parts of machinery was $44.55. In the other paragraph he alleged that he was damaged in the sum of $210 by the failure to deliver the missing or lost parts of machinery, but failed to show how he was damaged by such failure. The appellant demurred to the first paragraph because the amount sued for thereby was below the jurisdiction of the circuit court, and to the second paragraph because it failed to state a cause of action. The court overruled the demurrer to the first paragraph, and sustained it as to the second, and, appellee declining to further plead or amend, and the appellant declining to answer and standing upon its demurrer, rendered judgment in favor of appellee for the $44.56; and the appellant appealed. No cause of action is shown by the second paragraph. The circuit court so held, and appellee failed and refused to amend it, and to appeal from the judgment of the court so holding, The second paragraph then passed out, and the complaint stood as containing only the first paragraph, and it comes before us in that shape, and'presents only one question, and that is, did the circuit court have jurisdiction? The amount claimed ($44.56) being based upon contract, the circuit court did not have jurisdiction, it being in the exclusive jurisdiction of justices of the peace. Section 40, article 7, Constitution. The judgment of the circuit court is reversed, and the action is dismissed for want of jurisdiction.